       Case 18-03342-hdh Doc 49 Filed 04/15/20          Entered 04/15/20 09:00:42     Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



Signed April 15, 2020
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

       In re:                                       §
                                                    §
       John Horton Mooney and                       §         Case No. 18-33340-hdh7
       Dominique Berta Magrams Mooney,              §
                                                    §
                Debtors.                            §

       John Horton Mooney and                       §
       Dominique Berta Magrams Mooney,              §
                                                    §
                Plaintiffs,                         §
                                                    §
                                                              Adversary No. 18-03342-hdh
       v.                                           §
                                                    §
       Ovation Services, LLC and                    §
       FGMS Holdings, LLC,                          §
                                                    §
                Defendants.

                              FINDINGS OF FACT AND CONCLUSIONS OF LAW

                On November 1, 2018, John Horton Mooney and Dominique Berta Magrams Mooney (the

     “Debtors”) filed their Plaintiff’s Original Complaint [Docket No. 1] (the “Complaint”). Through
    Case 18-03342-hdh Doc 49 Filed 04/15/20                   Entered 04/15/20 09:00:42              Page 2 of 6



the Complaint, the Debtors seek to avoid the transfer of certain property to Ovation Services, LLC

(“Ovation”) and FGMS Holdings, LLC (“FGMS” and together with Ovation, the “Defendants”)

as a constructive fraudulent transfer under section 548(a)(1)(B) of the Bankruptcy Code. The trial

for this adversary proceeding was scheduled for February 25, 2020, but the Debtors did not appear

for trial on that date. Accordingly, the parties agreed that in lieu of a trial, they would submit

stipulated facts and supplemental briefing by the end of March 2020. The parties submitted their

Stipulated Facts [Docket No. 45] and additional briefing1 on March 31, 2020. The following are

the Court’s Findings of Fact and Conclusions of Law. 2

                                 I.      JURISDICTION AND VENUE

           This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

This adversary proceeding involves a core matter under 28 U.S.C. § 157(b)(2)(H). Venue for this

adversary proceeding is proper pursuant to 28 U.S.C. § 1409(a).

                                      II.      FINDINGS OF FACT

           The facts of this adversary proceeding are not in dispute.3 On January 27, 2015, the Debtors

signed a promissory note and deed of trust in favor of Tax Ease Funding, LLC (“Tax Ease

Funding”).4 The promissory note and deed of trust secured a loan for payment of past-due ad

valorem taxes on the Debtors’ homestead (the “Property”) for 2010 through 2013 in the principal




1
 Defendant’s [sic] Brief in Support of Judgment [Docket No. 46] (“Defendants’ Post-Trial Brief); Plaintiffs’ Trial
Brief [Docket No. 47] (“Plaintiffs’ Post-Trial Brief”).
2
 The following are the Court’s Findings of Fact and Conclusions of Law, issued pursuant to Rule 52 of the Federal
Rules of Civil Procedure, as made applicable in adversary proceedings by Federal Rule of Bankruptcy Procedure
7052. Any Finding of Fact that more properly should be construed as a Conclusion of Law shall be considered as
such, and vice versa.
3
 The Court hereby incorporates the facts and exhibits stipulated to by the parties in the Stipulated Facts. See Docket
No. 45. The Court also takes judicial notice of the Debtors’ bankruptcy schedules pursuant to its Order Granting
Defendants’ Motion for Judicial Notice [Docket No. 48].
4
    Stipulated Facts at ¶ 1.


                                                          2
    Case 18-03342-hdh Doc 49 Filed 04/15/20                     Entered 04/15/20 09:00:42      Page 3 of 6



amount of $6,922.85.5 On that same day, the Debtors signed a document authorizing a transfer of

any tax liens from the statutory taxing authorities to Tax Ease Funding.6 On February 10, 2015,

the Hunt County Tax Office transferred its tax lien on the Property to Tax Ease Funding.7 On

March 14, 2016, Tax Ease Funding transferred its rights under the promissory note and the deed

of trust to FGMS, which thereby became the holder of a lien against the Property under section

32.06 of the Texas Tax Code.8

            Ovation is the authorized mortgage servicer for FGMS.9 On April 20, 2017, Ovation

commenced a foreclosure proceeding under non-bankruptcy law against the Debtors in the 196th

District Court, Hunt County, Texas.10 Ovation made several allegations in the state-court matter,

including that the value of the Property was $33,030.00.11 On November 30, 2017, Ovation

obtained a default judgment in state court against the Debtors and in favor of itself (the

“Judgment”).12 The Judgment included the following findings: (1) the market value of the Property

was $76,601.00, (2) judgment was rendered for the total amount of $16,684.14, plus any penalties

and interest that accrued from November 30, 2017, and (3) the clerk of court was authorized to

issue an order of sale for the Property.13




5
    Id. The Property is located at 1504 Jefferson Street, Commerce, Texas 75428. Id. at ¶ 5.
6
    Id. at ¶ 2.
7
    Id. at ¶ 2.
8
    Id. at ¶ 3.
9
    Id. at ¶ 4.
10
     Id. at ¶ 6.
11
  Id. at ¶ 6. On May 1, 2017, the Hunt County Appraisal District issued its “2017 Notice of Appraised Value,”
appraising the value of the Property for tax purposes at $33,790.00. Id. at ¶ 8.
12
     Id. at ¶ 7.
13
     Id.


                                                            3
 Case 18-03342-hdh Doc 49 Filed 04/15/20                      Entered 04/15/20 09:00:42              Page 4 of 6



            On May 1, 2018, a sale of the Property was conducted pursuant to an order of sale as

contemplated by the Judgment.14 At the sale, Ovation submitted the winning bid and purchased

the Property for $18,832.27.15 On May 8, 2018, Ovation deeded the Property without warranty to

FGMS for the stated consideration of $10.00.16 The transfers on May 1, 2018 and May 8, 2018

occurred within two years of the filing of the Debtors’ Chapter 7 bankruptcy case,17 and the

Debtors were insolvent when the transfers were made.18

            On April 15, 2019, Hunt County Appraisal District issued its “2019 Notice of Appraised

Value,” appraising the value of the Property for tax purposes at $43,840.00.19 No party filed any

post-judgment pleadings in state court concerning any matter, including the appraised value of the

Property.20

            The Debtors contend that they received less than “reasonably equivalent value” for the

Property because (1) Ovation paid less than 25% of the judicially-determined market value of the

Property and (2) Ovation transferred the Property to FGMS for only $10.00.21 Consequently, the

Debtors argue that the transfers should be avoided as a fraudulent conveyance pursuant to section

548(a)(1)(B) because less than a “reasonably equivalent value” was received; the transfers

occurred within two years of filing of the petition; and the Debtors were insolvent on the date of




 Stipulated Facts at ¶ 9. On April 16, 2018, the Hunt County Appraisal District issued its “2018 Notice of Appraised
14

Value,” appraising the value of the Property for tax purposes at $34,670.00. Id. at ¶ 13.
15
     Id. at ¶ 9.
16
     Id. at ¶ 10.
17
     Id. at ¶ 11.
18
     Stipulated Facts at ¶ 12.
19
     Id. at ¶ 14.
20
     Id. at ¶ 15.
21
  See Plaintiffs’ Post-Trial Brief. Specifically, the Debtors assert that the $18,832.27 Ovation paid for the Property
was 24.58% of the value of the Property provided for in the Judgment.


                                                          4
 Case 18-03342-hdh Doc 49 Filed 04/15/20                Entered 04/15/20 09:00:42      Page 5 of 6



the transfers.22 The Defendants counter that (1) the appraised value of the Property in the Judgment

was erroneous, and that the actual market value of the Property at the time of the Judgment was

much lower;23 and (2) the Property was sold in accordance with the Texas Tax Code for tax sales

and therefore the sale price constitutes “reasonably equivalent value” within the meaning of section

548(a)(1)(B)(i) as a matter of law.24

                                 III.    CONCLUSIONS OF LAW

           The Debtors’ claims fail because a non-collusive tax sale properly conducted under Texas

law may not be avoided as a fraudulent transfer for lack of “reasonably equivalent value” under

section 548(a)(1)(B). In BFP v. Resolution Trust Corp., 511 U.S. 531, 545 (1994), the Supreme

Court held that the price received at a foreclosure sale is a “fair and proper price, or a ‘reasonably

equivalent value,’ for the foreclosed property,” so long as all the requirements of the State’s

foreclosure law have been complied with. BFP did not address a tax sale, which is how the

Property in this case was transferred, but the Fifth Circuit Court of Appeals extended BFP to tax

sales when it held that the amount received at a non-collusive and properly-conducted tax sale is

“for present fair equivalent value” within the meaning of section 549(c). T.F. Stone Co. v. Harper

(In re T.F. Stone Co.), 72 F.3d 466, 467 (5th Cir. 1995). The Fifth Circuit relied on the reasoning

of BFP in reaching its decision, which is particularly instructive in the case at bar. T.F. Stone, 72

F.3d at 470 (“[The Court is] unable . . . to perceive a meaningful difference between ‘reasonably’

and ‘present fair’ as applied in the context of this forced-sale case.”).

           The Court notes that in T.F. Stone, the Fifth Circuit was applying BFP to a tax foreclosure

sale conducted under Oklahoma law. While the Court has no reason to believe the Fifth Circuit


22
     Id.
23
     See supra note 11.
24
     See Defendants’ Post-Trial Brief.


                                                    5
 Case 18-03342-hdh Doc 49 Filed 04/15/20              Entered 04/15/20 09:00:42        Page 6 of 6



would analyze the application of BFP to a tax foreclosure sale conducted under Texas law

differently, it is worthwhile to note that courts in other circuits have held that a state’s procedure

for tax sales is a significant factor in determining whether a transfer pursuant to a tax sale

constitutes “reasonably equivalent value” under section 548 of the Bankruptcy Code. See,

e.g., Kojima v. Grandote Int’l Ltd. Liability Co. (In re Grandote Country Club Co., Ltd.), 252 F.3d

1146, 1152 (10th Cir. 2001). Under these cases, transfers pursuant to tax sales are deemed to

constitute “reasonably equivalent value” only in states that require tax sales to take place publicly

under competitive bidding procedures. See id. at 1152; see also 5 Collier on Bankruptcy ¶ 548.01

n. 70 (Alan Resnick & Henry J. Sommer eds., 16th ed. rev. 2020) (citing cases).

       In this case, the Defendants acquired the Property through a tax sale conducted pursuant

to, and as contemplated by, the Judgment. This sale was subject to public and competitive bidding

procedures. See Tex. Tax Code Ann. § 34.01; Exhibit PX-6. The dispute over the market value of

the Property is not relevant to the Court’s decision. The Debtors have not presented evidence that

the tax sale in this case was collusive and have not otherwise alleged that the tax sale in this case

was conducted in violation of Texas law. Therefore, the tax sale of the Property constitutes a

transfer for “reasonably equivalent value” under section 548(a)(1)(B)(i), and the relief sought in

the Complaint will be denied.

                       ###END OF FINDINGS AND CONCLUSIONS###




                                                  6
